Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 02/03/21 has been entered.
Claims 1, 4-7, 9-10, 13-15 are pending.
Claims 2-3, 8, 11-12 have been canceled.
Claims 16-30 were previously canceled.

Response to Arguments
Applicant’s arguments, filed 02/03/21, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klingenbrunn and Baghel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the a second terminal device” should read “the second terminal device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4-7, 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbrunn (US 20110199950 A1) in view of Baghel (US 20150208332 A1).

Regarding claims 1 and 10, Klingenbrunn discloses a system information transmission method [fig. 4], comprising:
determining, by a first terminal device, an on duration of the first terminal device (UE (i.e., first terminal) reads system info during paging occasions [par. 0043, fig. 3] or DRX period (i.e., on duration) [par. 0044, fig. 4]); and
receiving, by the first terminal device during the on duration of the first terminal device, system information …, wherein the on duration of the first terminal device is a paging occasion of the first terminal device (UE reads system info during paging occasions [par. 0043, fig. 3])
wherein the receiving, by the first terminal device during the on duration of the first terminal device, of the system information [fig. 3-4] … further comprises:
receiving, by the first terminal device on the paging occasion of the first terminal device, the system information sent [fig. 3-4]; or
receiving, by the first terminal device on the paging occasion of the first terminal device, the system information sent [fig. 3-4].
Although Klingenbrunn discloses receiving system info during paging occassions, as discussed above, Klingenbrunn does not explicitly disclose sent by sent by a/the second terminal device: by the second terminal device at least one time by using a resource in a sending resource pool, wherein the sending resource pool is configured or preconfigured by a network device by using a broadcast message; or by the second terminal device at least one time by using a dedicated resource, wherein the dedicated resource is configured by a network device for the second terminal device. However, these concepts are well known as disclosed by Baghel.
In the same field of endeavor, Baghel discloses:
sent by a/the second terminal device [fig. 4A no. 415];
by the second terminal device at least one time by using a resource in a sending resource pool, wherein the sending resource pool is configured or preconfigured by a network device by using a broadcast message (SIB including Discovery parameters (i.e., sending pool) [fig. 3, par. 0062-63]); or
by the second terminal device at least one time by using a dedicated resource, wherein the dedicated resource is configured by a network device for the second terminal device [fig. 4A no. 415, fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klingenbrunn with Baghel. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of participating in D2D discovery [Baghel Abstract].

Regarding claim 7, Klingenbrunn discloses a system information transmission method [fig. 4], comprising:
receiving, by a first terminal device, indication information sent as a paging message [fig. 3-4, par. 0043-44] …, wherein the indication information is used to indicate that system information changes (UE informed when the system info changes [par. 0048]); and
obtaining, by the first terminal device, the system information through a link between the first terminal device and a network device within a gap period of communication between … and the first terminal device (Non-serving system info is obtained in gap periods of communication [fig. 2, par. 0008]), wherein
communication between … and the first terminal device is suspended within the gap period (Non-serving system info is obtained in gap periods of communication [fig. 2, par. 0008]).
Although Klingenbrunn discloses receiving system info during paging occassions, as discussed above, Klingenbrunn does not explicitly disclose a/the second terminal device. However, these concepts are well known as disclosed by Baghel.
In the same field of endeavor, Baghel discloses:
a/the second terminal device [fig. 4A no. 415];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klingenbrunn with Baghel. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of participating in D2D discovery [Baghel Abstract].

Regarding claims 4 and 13, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Baghel further discloses:
wherein the on duration of the first terminal device is a time in which the first terminal receives a discovery message sent by the second terminal device, and the system information is carried in the discovery message sent by the second terminal device (Discovery periods [par. 0080], also DRX/WU periods with respect to serving/non-serving cells [Klingenbrunn fig. 3-4]); or
the on duration of the first terminal device is a time in which the first terminal device is in a radio resource control (RRC) connected mode and may receive a message sent by the second terminal device, and the system information is carried in an RRC message that is sent by a network device and that is forwarded by the second terminal device (Discovery periods [par. 0080], also DRX/WU periods with respect to serving/non-serving cells [Klingenbrunn fig. 3-4]).

Regarding claims 5 and 14, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn and Baghel further disclose wherein before the receiving, by the first terminal device, of the system information [Klingenbrunn, as discussed above] sent by a second terminal device [Baghel, as discussed above], the method further comprises:
receiving, by the first terminal device, indication information sent by the second terminal device [Baghel, as discussed above], wherein the indication information is used to indicate that the system information changes [Klingenbrunn par. 0048].

Regarding claims 6 and 15, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn and Baghel further disclose:
wherein the system information is system information required by the first terminal device, and the system information required by the first terminal device is a part or all of system information delivered by a network device of a camped-on cell or a serving cell of the second terminal device [Baghel fig. 3, also Klingenbrunn par. 0027]; and
the system information required by the first terminal device comprises:
changed system information in the system information required by the first terminal device or all system information required by the first terminal device [Baghel fig. 3, also Klingenbrunn par. 0027].

Regarding claim 9, Klingenbrunn and Baghel disclose everything claimed, as applied above.
Klingenbrunn and Baghel further disclose:
wherein if the first terminal device is in an RRC idle mode, the gap period is configured by the first terminal device or the second terminal device (The UE reads the system info while in idle mode and configures its parameters (i.e., configured by UE/first terminal) [Klingenbrunn par. 0009] and gaps are configured [Baghel par. 0092]); or
if the first terminal device is in an RRC connected mode, the gap period is configured by the second terminal device or the network device for the first terminal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WALTER J DIVITO/Primary Examiner, Art Unit 2419